DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11-24 and 26-27 are pending, of which claim 11 is independent. Claims 1-10, 25, and 28 were cancelled.

Response to Arguments
The objections and rejections of the office action mailed 12/17/2021, have been
overcome by the applicant's persuasive arguments and amendments. 
Claims 11-24 and 26-27 are allowed.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Donald E. Stout, attorney of record on 2/16/2022.
The application has been amended as follows: 
Please amend each of the preambles in claims 12-24 and 26-27 in line 1 replace ‘A method’ with --The computer method--.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: claims 11-24 and 26-27 are considered allowable over the art of record. The closest art of record Ringwood et al. (US 
(i.e., mobile part) to implement an estimation method for a wave excitation force. This is implemented as part of a velocity controller using a speed control loop. Mohd Aftar Abu Bakar et al., "Unscented Kalman filtering for wave energy converters system identification," AIP Conference Proceedings 1602, 304 (2014) teaches accounting for a non-linear Morison term that considers the drag of the wave energy converter through water. The non-Iinear elements of the Morison term are input to an unscented Kalman filter to estimate states of the system. However, the claims as recited are allowable because when reading the claims in light of the specification, none of the references of record anticipates, or renders obvious the recited combination as a whole; including the combination of limitations specified in the independent claim, including the further limitations:
(Claims 11) " ... a dynamic model of the wave energy system relating the excitation force exerted by the incident waves on the mobile part to position of the mobile part, to velocity of the mobile part, to force exerted by the conversion machine on the mobile part, to the radiation force exerted on the mobile part and to the drag force exerted on the mobile part; and f) determining the excitation force exerted by the incident waves on the mobile part using in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence from independent claim 11. It is for these reasons that the applicants' invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the
issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for
Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/Examiner, Art Unit 2148